Citation Nr: 1629783	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-45 237	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from February 1970 to May 1971, during which he received the Purple Heart Medal and Vietnam Service Medal.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2014 videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in February 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, this case was remanded by the Board to the AOJ in February 2014.  In its decision the Board noted that in the Veteran's July 1969 Pre-Induction Report of Medical History, the Veteran reported a history of recurrent back pain and a physician noted muscle spasm in the lumbosacral area.  On this basis, the Board remanded the Veteran's low back claim for a medical opinion as to whether there was clear and unmistakable medical evidence that the Veteran had a pre-existing low back disability, and if so whether there was clear and unmistakable medical evidence that Veteran's pre-existing condition was not aggravated by service.  Additionally, the February 2014 Board decision noted that during service the Veteran regularly complained of pain in the thoracic and cervical spine areas and was assessed with muscle strain, muscle spasm, scoliosis, and ligamentous pain.  Due to the Veteran's diagnosed scoliosis, the Board also directed to note any diagnosed congenital or developmental low back defects and discuss whether there was any evidence of superimposed low back disability in service.  Finally, the Board directed the AOJ to collect any outstanding VA treatment records, and records from Dr. J.C., a private physician.  

Consistent with the February 2014 remand, an addendum opinion was procured in April 2014.  A review of that addendum opinion reveals that the examiner provided a detailed report the Veteran's lay statements, service treatment records, post-service treatment records, and the May 2009 VA examination report.  However, the examiner did not provide medical opinions consistent with those requested in the February 2014 remand decision and some inconsistencies are noted within certain aspects of the opinion.  Accordingly, remand of this claim is required.

Additionally, the Board notes that the Veteran recently submitted a release authorization form for the collection of outstanding treatment records from Dr. J. C. through 2014.  On remand, the AOJ should make efforts to collect any outstanding medical records consistent with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private treatment records from Dr. J.C. and associate them with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Return the claims file to the April 2014 VA examiner or other suitably qualified examiner, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review this Remand and the claims file. 

a. The examiner MUST provide an opinion, based the record, regarding:

i. Whether it is medically undebatable (clear and unmistakable) that a low back disability (as opposed to symptoms only) preexisted the Veteran's February 1970 induction into service. The examiner must point to specific instances in the record that support this opinion.

ii. If the answer to (i) is yes, then the examiner should provide an opinion regarding:

1. Whether it is medically undebatable (clear and unmistakable) that a preexisting low back disability was not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond the natural progression of the disorder).

iii. If any congenital or developmental low back defect is diagnosed, the examiner should discuss whether there is any evidence of a superimposed low back disability in service that resulted in a current low back disability.

iv. If the examiner does not find clear and unmistakable evidence that any currently diagnosed low back disability preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability was caused by an in-service injury, disease, or event, to include the August 1970 automobile accident, landing on the back after being hit by friendly fire in January 1971, and carrying a heavy rucksack and a heavy radio.  The examiner must assume for purposes of the opinion that the Veteran is competent to report these in-service incidents.

b. The opinion must include the medical basis for any diagnoses and a complete medical rationale. Please consider the Veteran's competent and regular reports of back pain, including in the thoracic and cervical spine areas. 

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




